                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

LAHCEN BENYAHYA, a U.S. Citizen,

  ​247 Kingsbury Ave.                     Case No. 1:19-cv-1550
   Elmira, NY 14901

     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

U.S. CONSULATE, Casablanca, Morocco

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522
KEVIN MCALEENAN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

L. FRANCIS CISSNA, Director of the United
States Citizenship and Immigration Services,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;

JENNIFER RASAMIMANA, Consul General
of the United States at the U.S. Consulate,
Casablanca, Morocco,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

  Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
   REFUSAL TO ADJUDICATE PLAINTIFF’S SPOUSE VISA APPLICATION

       Plaintiff Lahcen Benyahya respectfully requests that this Honorable Court issue a writ of



                                               2
mandamus compelling Defendants to adjudicate a long-delayed spouse visa application.

                                            PARTIES


       1.      Plaintiff Lahcen Benyahya is a citizen of the United States.

       2.      Plaintiff’s spouse Fatima Akhrraz is a citizen of Morocco.

       3.      Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing the

immigration provisions of law related to spouse cases and assisting the DOS with background

and security checks.

       4.      Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “the USCIS”) is the component of the DHS that is responsible for

processing petitions filed by U.S. citizens to bring their foreign-born spouse to the United States.

       5.      Defendant Department of State (hereinafter sometimes referred to as “the DOS”)

is the agency of the United States that is responsible for communicating with the DHS and

managing Defendant Embassy of the United States in Casablanca, Morocco, and which is

responsible for implementing federal law applicable to spouse visa cases.

       6.      Defendant Embassy of the United States in Casablanca, Morocco (hereinafter

sometimes referred to as “the Casablanca Embassy”) is a component of the DOS that is

responsible for processing immigrant visa applications and implementing the immigrant and

non-immigrant visa provisions of the law.

       7.      Defendant Kevin McAleenan, the Secretary of the DHS, is the highest ranking

official within the DHS. McAleenan, by and through his agency for the DHS, is responsible for

the implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as



                                                 3
“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Nielsen is

sued in his official capacity as an agent of the government of the United States.

        8.      Defendant L. Francis Cissna, Director of the USCIS, is the highest ranking

official within the USCIS. Cissna is responsible for the implantation of the INA and for ensuring

compliance with all applicable federal laws, including the APA. Cissna is sued in his official

capacity as an agent of the government of the United States.

        9.      Defendant Michael Pompeo, the U.S. Secretary of State, is the highest ranking

official within the DOS. Pompeo is responsible for the implementation of the INA and for

ensuring compliance with applicable federal laws, including the APA. Pompeo is sued in his

official capacity as an agent of the government of the United States.

        10.     Defendant Jennifer Rasamimana is the Consul General of the Consulate of the

United States in Casablanca, Morocco. Rasamimanana is being sued in her official capacity as

an agent of the government of the United States.

                                    JURISDICTION AND VENUE

        11.     This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8

U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus

Act, ​28 USC ​§ ​1361​.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official capacity or

under color of legal authority; (2) no real property is involved in this action, and; (3) the




                                                 4
Defendants all maintain offices within this district.

       13.     This Honorable Court is competent to adjudicate this case, notwithstanding the

doctrine of consular non-reviewability, ​see United States ex rel. Knauff v. Shaughnessy,​ 338 U.S.

537 (1950), because Defendants have not made any decision in regard to Fatima Akhrraz’s

spouse visa application.


                         FACTS COMMON TO ALL CLAIMS FOR RELIEF


       14.     Lahcen Benyahya is the spouse of Fatima Akhrraz and is the petitioner for Fatima

Akhrraz’s spouse visa.

       15.     Under federal immigration law, USCIS is authorized to approve a spouse visa

application filed by a U.S. citizen and to issue a non-immigrant visa to allow the spouse to enter

the U.S.

       16.     Fatima Akhrraz is a Moroccan citizen, who currently lives in Morocco. Morocco

is a predominantly Muslim country.

       17.     Lahcen Benyahya filed a spouse petition for Fatima Akhrraz with the USCIS in

early 2017.

       18.     Plaintiff paid, and Defendants accepted, all applicable filing and visa fees.

       19.     USCIS purportedly approved Plaintiff’s I-130 spouse visa petition in late 20167

       20.     The case should have then been sent to the National Visa Center (NVC), a part of

the U.S. Department of State for visa processing.         ​The case was assigned case number

CSB20177731001​Upon information and belief, the NVC completed its processing of the case

and sent it to the U.S. consulate in Casablanca, Morocco for an interview.

       21.     The State Department conducted ​Fatima Akhrraz​’s visa interview on or about


                                                  5
February 1, 2018​. Since that time, the agency has refused to issue a decision on this case.

          22.    Lahcen Benyahya has made repeated attempts to obtain a decision in this matter

without involving this honorable Court. Plaintiff has contacted the consulate multiple times.

Plaintiff has asked for the help of various government officials. This has led nowhere.

                                    FIRST CLAIM FOR RELIEF
                    (Agency Action Unlawfully Withheld and Unreasonably Delayed)

          For the first claim for relief against all Defendants, Plaintiff alleges and states as follows:

          23.    Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.

          24.    The APA requires that “[w]ith due regard for the convenience and necessity of the

parties or their representatives and within a reasonable time, each agency shall proceed to

conclude a matter presented to it.”              5 U.S.C. § 555(b).         Section 555(b) creates a

non-discretionary duty to conclude agency matters. ​Litton Microwave Cooking Prods. v. NLRB​,

949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for mandamus

relief.

          25.    The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

          26.    The Defendants have refused to adjudicate Plaintiff’s application and to issue the

requested visa application.

          27.    The DOS regularly works with the DHS when carrying out background and

security investigations that are delayed by administrative processing.

          28.    The DHS has a policy, known as the “Controlled Application Review and

Resolution Program” (hereinafter sometimes referred to as “the CARRP”) that intentionally



                                                     6
delays the applications of applicants such as Harfi due to security concerns.

       29.     On information and belief, Plaintiff alleges that the Defendants are intentionally

delaying a response to the DOS in regard to Fatima Akhrraz’s visa application pursuant to the

CARRP program.        Plaintiff alleges that this delay is due to Fatima Akhrraz being from a

predominantly Muslim country.

       30.     Upon information and belief, Plaintiff alleges that the USCIS and the DOS are

and have been complicit in the delay in processing Fatima Akhrraz’s visa application.

       31.     Since 2008, the Defendants have used CARRP—an internal policy that has

neither been approved by Congress nor subjected to public notice and comment—to investigate

and adjudicate applications deemed to present potential “national security concerns.” CARRP

prohibits USCIS field officers from approving an application with a potential “national security

concern,” instead directing officers to deny the application or delay adjudication—often

indefinitely—in violation of the INA.

       32.     CARRP’s definition of “national security concern” is far more expansive than the

security-related ineligibility criteria for immigration applications set forth by Congress in the

INA. Rather, CARRP identifies “national security concerns” based on deeply-flawed and

expansive government watchlists, and other vague and overbroad criteria that bear little, if any,

relation to the security-related statutory ineligibility criteria. The CARRP definition casts a net so

wide that it brands innocent, law-abiding residents, like Fatima Akhrraz—none of whom pose a

security threat—as “national security concerns” on account of innocuous activity and

associations, and characteristics such as national origin.

       33.     Although the total number of people subject to CARRP is not known, USCIS data




                                                  7
reveals that between FY2008 and FY2012, more than 19,000 people from twenty-one

Muslim-majority countries or regions were subjected to CARRP.

        34.    Plaintiff alleges that Fatima Akhrraz’s application has been in administrative

processing beyond a reasonable time period for completing administrative processing of the visa

application.

        35.    The combined delay and failure to act on Fatima Akhrraz’s immigrant visa

application is attributable to the failure of Defendants to adhere to their legal duty to avoid

unreasonable delays under the INA and the applicable rules and regulations.

        36.    There are no alternative adequate or reasonable forms of relief available to

Plaintiff.

        37.    Plaintiff has exhausted all available administrative remedies in pursuit of a

resolution of this matter, including repeatedly requesting the processing of the case.

                                   SECOND CLAIM FOR RELIEF
                               (Violation of Right to Due Process of Law)

        For the second claim for relief against all Defendants, Plaintiff alleges and states as

follows:

        38.    Plaintiff realleges and incorporates by reference the foregoing paragraphs as

though fully set out herein.

        39.    The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may

seek redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

        40.    The combined delay and failure to act by Defendants has violated the due process



                                                 8
rights of Plaintiff.

        41.     The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiff by causing a loss of consortium between Plaintiff and Fatima Akhrraz, among other

ways.

                                       REQUEST FOR RELIEF

                WHEREFORE, Plaintiff Lahcen Benyahya requests the following relief:

        1.      That this Honorable Court assume jurisdiction over this action;

        2.      Enter a judgment declaring that (a) CARRP violates the INA and its

implementing regulations; Article 1, Section 8, Clause 4 of the United States Constitution; the

Fifth Amendment to the United States Constitution; and the APA; and (b) Defendants violated

the APA by adopting CARRP without promulgating a rule and following the process for notice

and comment by the public;

        3.      Enjoin Defendants, their subordinates, agents, employees, and all others acting in

concert with them from applying CARRP to the processing and adjudication of Plaintiff’s

immigration benefit applications;

        4.      Order Defendants to rescind CARRP because they failed to follow the process for

notice and comment by the public;

        5.      That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all administrative processing within sixty days;

        6.      That this Honorable Court take jurisdiction of this matter and adjudicate Fatima

Akhrraz’s immigrant visa pursuant to this Court’s declaratory judgment authority;

        7.       That this Honorable Court issue a writ of mandamus compelling Defendants to




                                                 9
issue an immigrant visa to Fatima Akhrraz;

       8.      That this Honorable Court issue a writ of mandamus compelling Defendants to

explain to Plaintiff the cause and nature of the delay and inform Plaintiff of any action that may

be taken to accelerate processing of the visa application;

       9.      Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

       10.     Such other and further relief as this Honorable Court may deem just and proper.



                                                              RESPECTFULLY SUBMITTED
                                                                            May 27, 2019


                                                                       /s/ James O. Hacking, III
                                                                            James O. Hacking, III
                                                                                   MO Bar # 46728
                                                                      Hacking Law Practice, LLC
                                                              10900 Manchester Road, Suite 203
                                                                             St. Louis, MO 63122
                                                                                 (O) 314.961.8200
                                                                                  (F) 314.961.8201
                                                               (E) ​jim@hackinglawpractice.com

                                                              ATTORNEYS FOR PLAINTIFF




                                                10
